Citation Nr: 0813846	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction in the rating for elevated fever from 
10 to 0 percent, effective September 1, 2002, was 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1986 to May 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee - which, prospectively as of September 1, 2002, 
reduced from 10 percent to noncompensable (i.e., 0 percent) 
the disability rating for the veteran's service-connected 
elevated fever.  He wants the 10 percent rating reinstated.

In November 2004, to support his claim, the veteran testified 
at a hearing at the RO before a Veterans Law Judge (VLJ) of 
the Board (also referred to as a "travel Board" hearing).  
Then in February 2005 the Board remanded this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.

Thereafter, in a January 2006 letter, the Board informed the 
veteran that the VLJ who had conducted the November 2004 
hearing was no longer employed by the Board, and thus, the 
veteran had the option of having another hearing to be 
conducted by the VLJ who will ultimately decide his appeal.  
See 38 C.F.R. § 20.707 (2007).  He elected to have another 
hearing.

So the Board again remanded this case in March 2006, to 
schedule the veteran for another travel Board hearing.  
However, although a hearing was scheduled for November 2006, 
he cancelled it in advance of the hearing date, stating he 
did not want to reschedule the hearing before further 
consideration of his claim.  See 38 C.F.R. § 20.704(e).

The Board remanded this case again in February 2007 to obtain 
VA outpatient treatment records dated since May 2002 and any 
private treatment records.  The AMC completed this additional 
development, continued to deny the claim, and returned the 
case to the Board for further appellate consideration.



FINDINGS OF FACT

1.  In a November 2001 letter, the veteran was given due 
process notice of the proposed reduction in the rating for 
his elevated fever; the letter also apprised him of his right 
to submit additional evidence to contest the reduction and 
request a 
pre-determination hearing.

2.  In the June 2002 decision at issue, the RO reduced the 
rating for the veteran's elevated fever from 10 to 0 percent, 
prospectively effective as of September 1, 2002.  The 10 
percent rating had been in effect for less than five years at 
the time of the reduction.

3.  At the time of that June 2002 rating decision, there was 
sufficient evidence of sustained and material improvement in 
the veteran's elevated fever under the ordinary conditions of 
life.


CONCLUSION OF LAW

The criteria were met for a reduction of the veteran's 
disability rating for his elevated fever from 10 to 0 
percent, prospectively effective as of September 1, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.88b, Diagnostic Code (DC) 6354 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the AMC in February 2005 and in February and April 2007 
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess, following two 
remands, when it sent a VCAA notice letter in March 2006 
discussing the disability rating and effective date elements 
of the claim and then went back and readjudicated the claim 
in the December 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
elevated fever.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.



II.  Whether it was Appropriate to Reduce the Rating for the 
Veteran's Elevated Fever from 10 to 0 Percent

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence and be heard, including at a 
hearing.  38 C.F.R. § 3.105(e).  If no additional evidence is 
received within the prescribed time period to contest the 
reduction, the proposed action may be accomplished.  Id.

The Board finds that the RO satisfied these procedural due 
process requirements.  Specifically, in November 2001, the RO 
proposed a reduction in the rating for the veteran's elevated 
fever from 10 to 0 percent.  He was contacted at his address 
of record in a November 2001 letter and given 60 days to 
present additional evidence showing the reduction was 
unwarranted.  The RO also gave him the opportunity for a 
hearing on this issue.

In response, the veteran requested that the RO reconsider his 
reduction and review his VA outpatient treatment records.  
During the allotted sixty-days, the RO obtained his 
outpatient treatment records from the local VA medical center 
(VAMC) dated from May 1999 to May 2002 and his private 
treatment records from Dr. P.B. dated from December 1997 to 
December 1999.  The RO considered this new evidence but found 
it did not indicate the veteran met the requirements to 
maintain his 10 percent rating.  After the June 2002 decision 
indicated the reduction would be prospectively effective as 
of September 1, 2002, the veteran filed a timely notice of 
disagreement (NOD) in June 2002, in the interim, and once the 
reduction took effect this appeal ensued.  Thus, the RO 
carried out the reduction in accordance with the procedural 
requirements of 38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  VA measures the 
duration of a rating from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Here, the effective date of the prior 10 percent rating was 
April 20, 1999.  And, as mentioned, the effective date of the 
reduction to 0 percent was September 1, 2002.  Thus, 38 
C.F.R. § 3.344(a) and (b) are not applicable in this instance 
as the 10 percent rating was in effect for less than five 
years.  

Even so, the Board still must determine that improvement in 
the veteran's disability had actually occurred and that such 
improvement actually reflected an improvement in his ability 
to function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. 
at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Further, in any rating reduction case VA must 
ascertain, based upon a review of the entire recorded history 
of the condition, whether a preponderance of the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.

Records show the veteran had a full and complete VA general 
examination in October 2001 to determine whether there was 
indeed material improvement in his elevated fever prior to 
reducing the rating for it, and he was more recently 
reexamined in July 2005 - three years after the reduction 
took effect, to ensure this improvement was being sustained 
or maintained under the ordinary conditions of life.  The 
Board emphasizes that a rating reduction case focuses on the 
propriety of the reduction, and is not the same as an 
increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).  In the former situation, VA has the burden 
of establishing the disability has improved, whereas in the 
latter situation it is the veteran's responsibility to show 
the disability has worsened.



In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Service connection was established on a presumptive basis 
because the veteran's elevated fever (claimed as "flu like 
symptoms") was manifested to a degree of at least 10 percent 
prior to December 16, 2006.  Because of his Persian Gulf War 
service, his disability was partly rated as Chronic Fatigue 
Syndrome (CFS) under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6354 (2007).  According to DC 6354, VA assigns a 10 percent 
evaluation when debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms wax and wane but 
result in periods of incapacitation of at least one but less 
than two weeks total per year, or require symptoms to be 
controlled with continuous medication.  DC 6354 notes that 
for the purposes of evaluating CFS, the condition will only 
be considered incapacitating when it requires bed rest and 
treatment by a physician.  Id.

In every instance where the schedule does not provide a zero 
percent evaluation for a DC, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.

As mentioned, records show the RO granted service connection 
for elevated fever in a September 1999 decision and assigned 
a 10 percent rating retroactively effective from April 20, 
1999, the date of receipt of the veteran's claim.  
And, as also mentioned, in November 2001 the RO proposed to 
reduce this rating from 10 to 0 percent based on then recent 
medical evidence showing his condition had improved.  The RO 
noted that a medical examiner had found no evidence showing 
periods of incapacitation or symptoms controlled by 
continuous medication.  The RO reduced the rating to 0 
percent in the June 2002 decision at issue.  The veteran 
wants the 10 percent rating reinstated (restored).

As noted, the November 2001 rating decision cited the results 
of the veteran's October 2001 VA general examination as 
grounds for reducing his rating.  During that examination, he 
had reported experiencing two to three episodes of fever in 
the Persian Gulf.  He had also complained of muscle and joint 
aches, wheezing, and chills lasting a few days.  He indicated 
these episodes initially occurred every one to one and a half 
months, but that they now occur every three to four months.  
The examiner diagnosed episodes of fever, then explaining 
that the veteran did not bring in any documentation of fever 
or log of temperatures as previously instructed.  The 
examiner pointed out the progress notes showed the veteran 
had a temperature of 98.5 degrees Fahrenheit at the Dorn VAMC 
in Columbia, South Carolina, and of 98.2 degrees Fahrenheit 
in May 1999 - indicating that his temperature was normal.

In addition, a VA outpatient report from April 1999 indicates 
the veteran had elevated fevers every six to eight months 
that started out as joint pains in his back and neck.  He 
also noted that he has missed about two to three days from 
work every time he had an episode.  Based on this history, he 
would miss anywhere from 2 to 6 days of work per year due to 
this condition.  However, the record does not show any 
medical evidence of a fever condition that caused him to miss 
any time at work.  Further, this report also shows he had a 
temperature of 98.2 degrees Fahrenheit.  The examiner 
diagnosed weakness with reported periods of hypotension and 
periodic febrile illnesses.  

A VA outpatient report in December 1999 specifically notes 
the veteran denied any fevers or chills.  Further, during his 
October 2001 VA examination, he again denied experiencing any 
fever, chills, malaise, night sweats, lymphadenopathy, weight 
loss or gain for years.  He also denied experiencing any 
joint pain, swelling, stiffness, cramping, weakness and 
myalgias.  He reported recurring flu-like illnesses every 
3 to 4 months.  

Just prior to the reduction in his rating, a VA outpatient 
report from May 2002 indicated the veteran had a temperature 
of 98.5 degrees Fahrenheit.

The RO provided another compensation examination in July 
2005, three years after the reduction in the veteran's 
elevated fever disability rating.  Prior to this VA 
compensation examination, the designated examiner reviewed 
the veteran's claims file before physically evaluating him 
for his pertinent medical and other history.  During the 
examination, the veteran reported that he thought he had 
exposure to serine or cycloserine during service in the Gulf 
War.  He also reported experiencing cyclical episodes of 
fever, initially occurring every two to three months, but now 
every four to six months.  He indicated these episodes start 
off with aching between his shoulder blades that last for two 
or three days and then he aches in his fingers, knees, back, 
elbows, shoulders and thighs.  During this time, he will 
develop a fever lasting one to one and a half days that goes 
to 102 or 103 degrees Fahrenheit.  He mentioned experiencing 
muscle ache, but no weakness.  He indicated that he works as 
a service technician for beverage machines.  He also denied 
any current excess fatigue after exercise, headaches, 
neuropsychological symptoms or sleep disturbances, but he did 
indicate joint pain.  

The examiner concluded there is no objective evidence the 
veteran has chronic fatigue syndrome.  In this regard, the 
examiner indicated he had requested the veteran during his 
previous examination to keep a log of his fevers, but that he 
did not provide any documentation of them.  Moreover, the 
examiner noted there was no medical evidence of any fever or 
prominent fatigue since the rating reduction.

The Board also points out that the remand in February 2007 
requested that the AMC obtain all relevant VA outpatient 
treatment records dated since May 2002, as well as any 
private treatment records.  Following the Board's remand, the 
AMC received supplemental VA outpatient treatment records 
dated from May 2002 to July 2005.  However, these additional 
records also make no reference to any complaint, treatment or 
diagnosis of an elevated fever.  Indeed, the only reference 
was a May 2002 VA record showing the veteran had a 
temperature of 99 degrees Fahrenheit (representing, at most, 
only a very slightly elevated temperature).



So the results of the October 2001 and July 2005 VA 
examinations justify reducing the disability rating for the 
veteran's elevated fever to 0 percent.  Findings from these 
evaluations all show his elevated fever symptoms have 
improved and remained stable.  That is to say, there is 
sufficient evidence of sustained and material improvement 
that will be maintained under the ordinary conditions of 
life.

The other medical evidence of record at the time of the June 
2002 reduction also shows sustained and material improvement 
of the elevated fever.  For example, an October 2001 VA 
outpatient report indicated the veteran denied experiencing 
any fever, chills, malaise, night sweats, lymphadenopathy, 
weight loss or gain.

In sum, the Board finds that the preponderance of the 
evidence shows the veteran's elevated fever improved and no 
longer warranted the 10 percent rating as of September 1, 
2002.  The lower 0 percent rating appropriately reflects the 
present state of his elevated fever disability, so this is 
the rating that must be assigned.  38 C.F.R. § 4.7.  And 
since, for these reasons and bases, the preponderance of the 
evidence is against his claim for restoration of his prior 
rating, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The veteran's claim for restoration of his 10 percent rating 
for elevated fever is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


